DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The specification fails to provide item (h) listed above with respect to a BRIEF SUMMARY OF THE INVENTION.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 7,586,310 B2), herein referred to as Chen.
Regarding Claim 1, Chen discloses a system comprising: 
	a casing (col. 18, lines 5-11) disposed downhole (in borehole, item 10, figure 1), the casing (col. 18, lines 5-11) comprising a multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) and a dielectric layer (item 103-1, 103-2, 103-3, figure 2 – col. 9, lines 11-15) between the casing (col. 18, lines 5-11) and the multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) (because Chen teaches that “the electrodes, insulation… could be implemented on a casing section… without deviating from the spirit and scope as claimed” in col. 18, lines 5-11, Chen is considered to teach the claimed casing comprising a multi-electrode configuration and a dielectric layer between the casing and the multi-electrode configuration); 
	a controller operable to direct collection of electromagnetic (EM) measurements (col. 9, lines 61-66 – the streaming potentials measured by the electrodes are considered to be the electromagnetic measurements as Chen discloses electromagnetic telemetry in col. 17, lines 14-18) with the multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15); and 
	a processor (not shown in figures) operable to process the EM measurements (col. 9, lines 61-66 – the surface located data processing equipment processes the streaming potentials measured by the electrodes are considered to be the electromagnetic measurements as Chen discloses electromagnetic telemetry in col. 17, lines 14-18) to obtain a characterization of fluids in an annulus (the region between the outside of a drill string and the periphery of the borehole – col. 8, 61-63) between the casing (col. 18, lines 5-11) and a borehole wall (col. 10, lines 9-15).
Regarding Claim 5, Chen discloses the system of claim 1, wherein the controller is further operable to collect EM measurements corresponding to a plurality of different frequencies (col. 10, lines 42-52 – the bottom-hole pressure oscillates due to the mud pump, which creates pressure pulses … at frequencies from below 1Hz to above 20Hz during a time in which the electrodes are collecting electromagnetic measurements). 
Regarding Claim 8, Chen discloses the system of claim 1, wherein the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model (col. 10, lines 9-13), wherein the parameters include a boundary that represents the borehole wall (col. 10, lines 13-15).
Regarding Claim 10, Chen discloses the system of claim 1, wherein the multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) is operable to receive power and telemetry with wired pipes or a wire deployed in the annulus (col. 9, lines 46-53; 55-58).
Regarding Claim 15, Chen discloses a system comprising: 
	a casing (col. 18, lines 5-11) disposed downhole (in borehole, item 10, figure 1), the casing (col. 18, lines 5-11) comprising a multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) and a dielectric layer (item 103-1, 103-2, 103-3, figure 2 – col. 9, lines 11-15) between the casing (col. 18, lines 5-11) and the multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) (because Chen teaches that “the electrodes, insulation… could be implemented on a casing section… without deviating from the spirit and scope as claimed” in col. 18, lines 5-11, Chen is considered to teach the claimed casing comprising a multi-electrode configuration and a dielectric layer between the casing and the multi-electrode configuration), the multi-electrode configuration comprising: 
	electrodes (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) attached to a dielectric material (item 103-1, 103-2, 103-3, figure 2 – col. 9, lines 11-15), each electrode comprising a loop antenna (“ring electrodes” – col. 9, line 12) disposed on an outer surface of the casing (“the electrodes, insulation… could be implemented on a casing section… without deviating from the spirit and scope as claimed” in col. 18, lines 5-11);
	a ground plane (“the electrodes, insulation… could be implemented on a casing section… without deviating from the spirit and scope as claimed” in col. 18, lines 5-11 – with respect to para. 0019 of the applicant’s specification which states “… the ground plane 206 is represented by the outer wall of the casing 52.” thus the outer wall of the casing that the electrode and insulation are mounted upon is considered as the ground plane); and 
	an electrically-isolating protective spacer (col. 16, lines 45-63), wherein the electrodes (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15) and the dielectric material (item 103-1, 103-2, 103-3, figure 2 – col. 9, lines 11-15) are positioned between the ground plane (“the electrodes, insulation… could be implemented on a casing section… without deviating from the spirit and scope as claimed” in col. 18, lines 5-11 – with respect to para. 0019 of the applicant’s specification which states “… the ground plane 206 is represented by the outer wall of the casing 52.” thus the outer wall of the casing that the electrode and insulation are mounted upon is considered as the ground plane) and the electrically-isolating protective spacer (col. 16, lines 45-63); and 
	a controller for directing collection of electromagnetic (EM) measurements (col. 9, lines 61-66 – the streaming potentials measured by the electrodes are considered to be the electromagnetic measurements as Chen discloses electromagnetic telemetry in col. 17, lines 14-18) using the multi-electrode configuration (item 102-1, 102-2, 102-3, figure 2 – col. 9, lines 11-15).
Regarding Claim 16, Chen discloses the system of claim 15, further comprising a processor (not shown in figures) operable to process the EM measurements (col. 9, lines 61-66 – the surface located data processing equipment processes the streaming potentials measured by the electrodes are considered to be the electromagnetic measurements as Chen discloses electromagnetic telemetry in col. 17, lines 14-18) to obtain a characterization of fluids in an annulus (the region between the outside of a drill string and the periphery of the borehole – col. 8, 61-63) between the casing (col. 18, lines 5-11) and a borehole wall (col. 10, lines 9-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7,586,310 B2), herein referred to as Chen, in view of Maute (US 2014/0260587 A1).
Regarding Claim 2, Chen discloses the system of claim 1, wherein the multi-electrode configuration comprises multiple electrode pairs (see figure 35 – 102-3a + 103-3c are considered to be one pair and 102-3b + 103-3d are considered to be a second pair).
Chen fails to disclose wherein each of the pairs comprising a different inter-electrode spacing.
However, Maute does disclose the use of an multi-electrode configuration for collecting electromagnetic measurements wherein each of the pairs comprising a different inter-electrode spacing (see figures 5A and 5B - para. 0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Chen to include the different inter-electrode spacing as taught by Maute for the advantageous purpose of determining the different fluid flow rates in different areas of a cross section of a casing as taught by Maute in paragraph 0049.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7,586,310 B2), herein referred to as Chen.
Regarding Claim 3, Chen discloses the system of claim 1, wherein the multi-electrode configuration comprises multiple electrode pairs (see figure 35 – 102-3a + 103-3c are considered to be one pair and 102-3b + 103-3d are considered to be a second pair).
Chen fails to disclose wherein each of the pairs comprising a different orientation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Chen to alter the orientation of the electrode pairs for the advantageous purpose of being able to determine formation properties that vary from place to place and vary with direction as taught by Chen in col. 8, lines 22-24.
Regarding Claim 9, Chen discloses the system of claim 1, , wherein the processor is further operable to cause the monitor to display a representation of layer thickness for at least one fluid in the annulus as a function of time based on the characterization (col. 10, lines 9-20, see figure 18 – a model is formed to characterize mud cake buildup/thickness; and fracture closed shown in figure 18 is a representation of mud cake that is plotted based on time in seconds).
Chen fails to disclose the system further comprising a monitor in communication with the processor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to that the system as taught by Chen further comprises a monitor in communication with the processor as Chen discloses a MWD mud pulse telemetry system  that encodes downhole measurements that are then decoded at the surface with data processing equipment and said data signals are then analyzed such that it would be appreciated by those skilled in the art that in order to properly analyze the data signals based on a model of mudcake built up during drilling should be included in the forward model, a display of said model would need to be provided at the surface level.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7,586,310 B2), herein referred to as Chen, in view of Mohamadi (US 2013/0300571 A1).
Regarding Claim 4, Chen discloses the system of claim 1, wherein the multi-electrode configuration comprises multiple electrode pairs (see figure 35 – 102-3a + 103-3c are considered to be one pair and 102-3b + 103-3d are considered to be a second pair).
Chen fails to disclose wherein each of the pairs comprising a different resonant frequency.
However, Mohamadi does disclose wherein electrodes have different resonant frequencies (abstract and para. 0034).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Chen to so that the electrode pairs comprise different resonant frequencies for the advantageous purpose of accounting for the changes in response to pressure and temperature changes as taught by Mohamadi in the abstract. 
Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7,586,310 B2), herein referred to as Chen, in view of Wu (US 2014/0372040 A1).
Regarding Claim 6, Chen discloses the system of claim 1.
Chen fails to disclose wherein the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model, wherein the parameters include a thickness for each layer of the multi-layer model.
However, Wu does disclose wherein the processor is further operable to invert the EM measurements (para. 0029) to obtain parameters of a multi-layer model (para. 0019 – see figure 6), wherein the parameters include a thickness for each layer of the multi-layer model (para. 0061).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Chen to include the inversion process teachings of Wu so that the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model, wherein the parameters include a thickness for each layer of the multi-layer model for the advantageous purpose of providing better vertical resolution for increasing accuracy hydrocarbon volume as taught by Wu in paragraph 0009.
Regarding Claim 7, Chen discloses the system of claim 1.
Chen fails to disclose wherein the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model, wherein the parameters include at least one of a dielectric constant, a conductivity, or a permeability for each layer of the multi-layer model.
However, Wu does disclose wherein the processor is further operable to invert the EM measurements (para. 0029) to obtain parameters of a multi-layer model (para. 0019 – see figure 6), wherein the parameters include at least one of a dielectric constant, a conductivity (abstract, para. 0010, para. 0011), or a permeability for each layer of the multi-layer model.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Chen to include the inversion process teachings of Wu so that the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model, wherein the parameters include a conductivity parameter for the advantageous purpose of obtaining and processing downhole conductivity measurements that overcome one or more of the deficiencies that exist with conventional methods as taught by Wu in paragraph 0010.
Regarding Claim 17, Chen discloses the system of claim 16.
Chen fails to disclose wherein the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model.
However, Wu does disclose wherein the processor is further operable to invert the EM measurements (para. 0029) to obtain parameters of a multi-layer model (para. 0019 – see figure 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Chen to include the inversion process teachings of Wu so that the processor is further operable to invert the EM measurements to obtain parameters of a multi-layer model for the advantageous purpose of providing better vertical resolution for increasing accuracy hydrocarbon volume as taught by Wu in paragraph 0009.
Regarding Claim 18, Chen in view of Wu discloses the system of claim 17, wherein the parameters include at least one of a dielectric constant, a conductivity(abstract, para. 0010, para. 0011 - Wu), or a permeability for each layer of the multi-layer model (para. 0019 – see figure 6 - Wu).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7,586,310 B2), herein referred to as Chen, in view of Brannon et al. (US 8,797,037 B2), herein referred to as Brannon.
Regarding Claim 19, Chen discloses the system of claim 15.
Chen fails to disclose wherein each electrode comprises gold, copper, or combinations thereof.
However, Brannon does disclose wherein each electrode comprises gold, copper, or combinations thereof (col. 7, lines 11-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Chen to include the electrode composition teachings of Brannon so that each electrode comprises gold, copper, or combinations thereof for the advantageous purpose of providing highly conductive materials in order to generate a suitable electric field as taught by Brannon in column 7, lines 8-14.
Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system comprising: 
	a casing disposed downhole, the casing comprising a multi-electrode configuration and a dielectric layer between the casing and the multi-electrode configuration, each electrode comprising a loop antenna disposed on an outer surface of the casing, wherein each loop antenna is substantially circular and includes a gap, wherein the gaps of the loop antennas are oriented in the same direction; 
	a controller operable to direct collection of electromagnetic (EM) measurements using the multi-electrode configuration; and 
	a processor operable to process the EM measurements to obtain a characterization of fluids in an annulus between the casing and a borehole wall (highlighted for emphasis as the allowable subject matter).
Claims 12-14 depend upon that of Claim 11 and require all of the limitations of Claim 11, therefore Claims 12-14 are too considered as allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system of claim 15, wherein each loop antenna is substantially circular and includes a gap, wherein the gaps of the loop antennas are oriented in the same direction (highlighted for emphasis as the allowable subject matter).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems for performing downhole fluid characterization employed relative to a casing with a multiple electrode configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858